Supplemental Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In the previous office action (Non-Final action sent 8/5/2021) the examiner relied upon JIANG (US 20130292687) as a secondary reference to teach elements of the invention of claim 1.  After an interview with the applicant, the examiner and applicant agree that JIANG does not disclose those aspects of the invention, and in fact does not contain the indicated layer because an active layer which is numbered as element 97 does not appear in JIANG.  The examiner is unable to determine which reference was supposed to be given instead of JIANG, and is withdrawing the previous rejection and relying on a new rejection presented below.  To expedite prosecution, the examiner is presenting a new rejection in a second non-final office action with a restart date.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9-12, 15, 17 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI (US 20120104535) in view of QIU (US 20060108528).
Regarding claim 1, KAWAKAMI discloses a light detection device comprising: 
a base layer (electrode layer 112, see fig 7-11, para 65); 

a light absorption layer (the top 10 repeating units of light absorbing layer 115, see fig 7-11, para 74) disposed on the ESD prevention layer and configured to absorb light applied to the light detection device and generate electric current to be detected by the light detection device (115 is a light absorbing layer designed to flow current in the photodetector, see fig 5A, para 66 and 74); 
a Schottky junction layer (Shottky contact 125, see fig 7-11, para 63) disposed on the light absorption layer and configured to form a Schottky junction with the light absorption layer (125 forms a Shottky junction with 116 connected to 115, see fig 7, para 63); and 
a first electrode (123 is electrically connected to 12, see fig 7, para 63) and a second electrode (125 is electrically connected to 116, see fig 7, para 63) electrically connected to the base layer and the Schottky junction layer, respectively, 
wherein the ESD prevention layer has a lower average n-type dopant concentration than the base layer (the average doping concentration of 113 is 5E17 dopants per ccm, and the doping concentration of 112 is 1E18 dopants per ccm, see fig 7-11, para 71, 72, 39 and 41), 
wherein the ESD prevention layer includes a first undoped region (lowest barrier layer 61, see figs 7 and 11, para 71), a second undoped region (lowest barrier layer 63, see figs 7 and 11, para 74), and a plurality of doped regions (doped regions 62 and 114, see figs 7 and 11, para 71-74) disposed between the first undoped region and the second undoped region such that the first undoped region is closest to the base layer without any intervening doped region between the first undoped region and the base 
KAWAKAMI fails to explicitly disclose a device wherein the ESD layer including an undoped nitride-based semiconductor material.
QIU discloses a device comprising a layer (fig 1, 5, para 54 and tables 1-2) including an undoped nitride-based semiconductor material (6 can be undoped GaN, see para 65);
KAWAKAMI and QIU are analogous art because they both are directed towards photoelectric light sensitive semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KAWAKAMI with the nitride material of QIU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAWAKAMI with the nitride material of QIU in order to make a device with improved cost (see QIU para 15).
Regarding claim 3, KAWAKAMI and QIU disclose the light detection device of claim 1.
KAWAKAMI further discloses a device, further including: a low current blocking layer (multilayer of 64/63 between the lowest 63 and the upper half of 115, see fig 11, para 64) disposed between the ESD prevention layer and the light absorption layer, the low current blocking layer including a multilayered structure.
Regarding claim 6, KAWAKAMI and QIU disclose the light detection device of claim 1.
KAWAKAMI further discloses a device, wherein the plurality of doped regions includes three doped regions including a first doped region (64 is doped to 2E17 per ccm, see fig 11, para 72), a second doped region (114 is doped to 1E18 per ccm, see fig 11, para 73) disposed on the first doped region, and a third doped region (62 is doped to 5E19 per ccm, see fig 11, para 72) disposed on the second doped 
Regarding claim 7, KAWAKAMI and QIU disclose the light detection device of claim 6.
KAWAKAMI further discloses a device, wherein the first doped region adjoins the second doped region (adjoin appears to mean in contact with, and 64 is in at least indirect contact with 114, see fig 11) and the second doped region adjoins the third doped region (114 is in at least indirect contact with 62, see fig 11).
Regarding claim 9, KAWAKAMI and QIU disclose the light detection device of claim 1.
KAWAKAMI further discloses a device, wherein the doped region includes at least one n-type dopant shock region (62 is relatively thin and can thus be a shock region, see fig 11, para 72).
Regarding claim 10, KAWAKAMI and QIU disclose the light detection device of claim 1.
KAWAKAMI further discloses a device, wherein the undoped nitride-based semiconductor material is positioned on an upper surface and a lower surface of the doped region (at least one of the doped regions 62 is between undoped regions 61 and 63, see fig 11).
Regarding claim 11, KAWAKAMI and QIU disclose the light detection device of claim 3.
KAWAKAMI further discloses a device, wherein the undoped nitride-based semiconductor material of the ESD prevention layer adjoins at least one of the low current blocking layer or the base layer (61 is in direct contact with and thus adjoins 112, see fig 11).
Regarding claim 12, KAWAKAMI and QIU disclose the light detection device of claim 1.
KAWAKAMI fails to explicitly disclose a device, wherein the light absorption layer includes at least one of AlGaN and AlInGaN.
QIU discloses a device, wherein the light absorption layer includes at least one of AlGaN and AlInGaN (light absorption layers 6 and 7 can be AlInGaN, see table 1).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAWAKAMI with the nitride material of QIU in order to make a device with improved cost (see QIU para 15).
Regarding claim 15, KAWAKAMI and QIU disclose the light detection device of claim 1.
KAWAKAMI further discloses a device, further including: a substrate (fig 7-11, 111, para 62) disposed under the base layer, wherein the second electrode is placed on the Schottky-junction layer (122 is on 125, see fig 7) and the first electrode is positioned on the base layer and electrically connected thereto (123 is on 112, see fig 7).
Regarding claim 17, KAWAKAMI and QIU disclose the light detection device of claim 1.
KAWAKAMI further discloses a device, wherein the second electrode is disposed under a lower surface of the Schottky-junction layer (122 extends below 125, see fig 7), and the first electrode is disposed on an upper surface of the base layer (123 is on an upper surface of 112, see fig 7).
Regarding claim 37, KAWAKAMI and QIU disclose the light detection device of claim 1.
KAWAKAMI further discloses a device, wherein the base layer has a first portion (the portion of 112 on which 113 is directly disposed, see fig 7) and a second portion (the portion next to the first portion on which 123 is directly disposed) and wherein the ESD prevention layer is disposed on the first portion of the base layer and not disposed on the second portion of the base layer and the first electrode is disposed on the second portion of the base layer.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI (US 20120104535) and QIU (US 20060108528) in view of MUKUNO (US 20140154828).
claim 2, KAWAKAMI and QIU disclose the light detection device of claim 1.
KAWAKAMI fails to explicitly disclose a device, wherein the ESD prevention layer has a thickness of 300 nm to 400 nm.
MUKUNO discloses a device, wherein the ESD prevention layer has a thickness of 300 nm to 400 nm (ESD layer 140 can have a thickness of 300 nm, see fig 1, para 34).
KAWAKAMI and MUKUNO are analogous art because they both are directed towards II-V semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KAWAKAMI with the specific layer thickness of MUKUNO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAWAKAMI with the specific layer thickness of MUKUNO in order to improve light emission efficiency (see FUDETA para 150).
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI (US 20120104535) and QIU (US 20060108528) in view of FUDETA (US 20130001509).
Regarding claim 4, KAWAKAMI and QIU disclose the light detection device of claim 3.
KAWAKAMI fails to explicitly disclose a device, wherein the multilayered structure includes layers forming an interface, the interface being a common surface between the layers and having a greater band gap than each of the layers of the multilayered structure.
FUDETA discloses a device, wherein the multilayered structure include layers forming an interface (AlGaN layers 15A have interfaces, see fig 1, para 93), the interface being a common surface between the layers and having a greater band gap than each of the layers of the multilayered structure (the band gap of the AlGaInN 15A will be larger than the band gap of the InGaN 15B, see fig 1, para 96).
KAWAKAMI and FUDETA are analogous art because they both are directed towards III-V semiconductor photoelectric semiconductor devices and one of ordinary skill in the art would have had 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAWAKAMI with the interfaces of FUDETA in order to improve light emission efficiency (see FUDETA para 150).
Regarding claim 14, KAWAKAMI and QIU disclose the light detection device of claim 3.
KAWAKAMI fails to explicitly disclose a device, wherein the low current blocking layer has a higher defect density than that of the light absorption layer.
FUDETA discloses a device, wherein the low current blocking layer has a higher defect density than that of the light absorption layer (there are more defects in 13 than in 15B, see fig 1, para 144).
KAWAKAMI and FUDETA are analogous art because they both are directed towards III-V semiconductor photoelectric semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KAWAKAMI with the defect lowering of FUDETA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAWAKAMI with the defect lowering of FUDETA in order to improve light emission efficiency (see FUDETA para 150).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI (US 20120104535) and QIU (US 20060108528) in view of LIAO (US 20140103289).
Regarding claim 8, KAWAKAMI and QIU disclose the light detection device of claim 6.
KAWAKAMI fails to explicitly disclose a device, wherein the first to third doped regions include n-type dopants and at least one of the first to third doped regions has a concentration of the n-type dopants gradually increasing or decreasing towards the light absorption layer.

KAWAKAMI and LIAO are analogous art because they both are directed towards III-V semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KAWAKAMI with the dopant concentrations of LIAO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAWAKAMI with the dopant concentrations of LIAO in order to maintain device performance by providing sufficient carriers near the active region while avoiding cracking (see LIAO para 245).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI (US 20120104535) and QIU (US 20060108528) in view of UMENO (US 20140374771).
Regarding claim 13, KAWAKAMI and QIU disclose the light detection device of claim 3.
KAWAKAMI fails to explicitly disclose a device, wherein the multilayered structure of the low current blocking layer includes a super lattice structure in which AlxGa(1- x)N layers and AlyGa(1-y)N layers (x ≠ y) are repeatedly stacked one above another.
UMENO discloses a device, wherein the multilayered structure of the low current blocking layer includes a super lattice structure in which AlxGa(1-)N layers and AlyGai-y)N layers (x y) are repeatedly stacked one above another (MQW of AlGaN layers with 2 different Al ratios u and v, see fig 3, element 3A, para 47).
KAWAKAMI and UMENO are analogous art because they both are directed towards III-V semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAWAKAMI with the materials of UMENO in order to give a predetermined warp the substrate (see UMENO para 7)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI (US 20120104535) and QIU (US 20060108528) in view of PARK (US 20140197454).
Regarding claim 16, KAWAKAMI and QIU disclose the light detection device of claim 1.
KAWAKAMI fails to explicitly disclose a device, wherein the light detection device is flip-bonded to a secondary substrate such that the light absorption layer and the secondary substrate are sequentially disposed in a downward direction further away from the base layer.
PARK discloses a device, wherein the light detection device is flip-bonded to a secondary substrate (fig 6, 90, para 94) such that the light absorption layer (fig 6, 50, para 63) and the secondary substrate are sequentially disposed in a downward direction further away from the base layer (fig 6, 20, para 63).
KAWAKAMI and PARK are analogous art because they both are directed towards III-V semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KAWAKAMI with the flip-bonding of PARK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAWAKAMI with the flip-bonding of PARK in order to improve light transmissivity (see PARK para 101).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI (US 20120104535), QIU (US 20060108528) and PARK (US 20140197454) in view of JEONG (US 20120187370).
Regarding claim 18, KAWAKAMI and QIU disclose the light detection device of claim 16.
KAWAKAMI fails to explicitly disclose a device, wherein the base layer has a greater energy band gap than that of the light absorption layer.
JEONG discloses a device, wherein the base layer has a greater energy band gap than the light absorption layer (221 can be AlGaN and 230 can be InGaN, and AlGaN has a larger band gap than InGaN, see para 36, 27, 50 and 56).
KAWAKAMI and JEONG are analogous art because they both are directed towards III-V semiconductor photoelectric devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KAWAKAMI with the materials of JEONG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAWAKAMI with the materials of JEONG in order to provide a device which is resistant to ESD (see JEONG para 8).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI (US 20120104535) and QIU (US 20060108528 in view of JEONG (US 20120187370).
Regarding claim 19, KAWAKAMI and QIU disclose the light detection device of claim 17.
KAWAKAMI fails to explicitly disclose a device, wherein the base layer has a greater energy band gap than that of the light absorption layer.
JEONG discloses a device, wherein the base layer has a greater energy band gap than the light absorption layer (221 can be AlGaN and 230 can be InGaN, and AlGaN has a larger band gap than InGaN, see para 36, 27, 50 and 56).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KAWAKAMI with the materials of JEONG in order to provide a device which is resistant to ESD (see JEONG para 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JONAS T BEARDSLEY/Examiner, Art Unit 2811    

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811